Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 1 of 12 PageID 884



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


THE HURRY FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                           Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                     /

 PLAINTIFFS’ SECOND MOTION TO COMPEL RESPONSES AND PRODUCTION OF
         DOCUMENTS FROM DEFENDANT CHRISTOPHER FRANKEL

       Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation,

and Alpine Securities Corporation (collectively the “Hurry Parties”), pursuant to Rule 37 of the

Federal Rules of Civil Procedure, move to compel amended discovery responses and the

production of documents from Defendant Christopher Frankel (“Defendant”).

                                        BACKGROUND

       This action arises from Defendant’s unlawful use of confidential information

obtained from the Hurry Parties to destroy their businesses, abscond with their clients, and

unfairly compete with the Hurry Parties. (See Second Amended Complaint (“SAC”), Dkt. 61, ¶

1).

       On January 15, 2019, the Hurry Parties served their First Stet of Requests for Production

of Documents upon Defendant.

       On February 14, 2019, Defendant served his Responses to the First Request for

Production. Defendant failed and refused to produce documents responsive to Request Nos. 3, 4,

9, 10, and 11.


                                                1
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 2 of 12 PageID 885




       On February 27, 2019, the Hurry Parties sent a good faith letter to Defendant, explaining

that his responses and objections to Request Nos. 3, 4, 9, 10, and 11 were insufficient under Rule

34 of the Federal Rules of Civil Procedure and the Court’s handbook on discovery practice,

Middle District Discovery.

       On March 7, 2019, the Hurry Parties’ counsel and counsel for Defendant had a telephone

conference to address Defendant’s deficient discovery responses. Despite the Hurry Parties’

detailed explanation regarding the deficiencies, Defendant refused to amend any of his responses

to the Hurry Parties’ First Request for Production. The understanding of the parties was

memorialized by counsel for the Hurry Parties in an email dated March 7, 2019.

       On March 26, 2019, the Hurry Parties filed a Motion to Compel Responses and

Production of Documents from Defendant Christopher Frankel. (Dkt. 41).

       At the May 7, 2019, hearing, Magistrate Judge Christopher P. Tuite ordered the parties to

continue their meet and confer efforts after the Hurry Parties filed their Second Amended

Complaint and see if they could independently resolve the discovery issues. (Dkt. 58).

       On May 10, 2019, the Hurry Parties filed their Second Amended Complaint. (Dkt. 61).

       On June 7, 2019, Defendant served his supplemental responses to the request for

production. Defendant’s responses, however, again contained only objections to Request Nos. 3,

4, 9, 10, and 11.

       The parties engaged in several meet and confer conversations, but Defendant utterly

refused to provide responsive documents. (Dkt. 78 & 82).

                                           ARGUMENT

       The scope of discovery permitted under Rule 26(b) of the Federal Rules of Civil

Procedure is exceedingly broad: “Parties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense . . . .” Fed. R. Civ. P. 26(b)(1); McBride v.

Rivers, 170 Fed. Appx. 648, 659 (11th Cir. 2006) (the scope of allowable discovery is

determined by the claims and defenses raised in the case). “Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Id.

                                                  2
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 3 of 12 PageID 886




        The party resisting discovery carries the burden to show why the requested discovery

should not be permitted. See McLane v. Ethicon Endo-Surgery, Inc., No. No. 3:12-cv-406-J-

99MMH-TEM, 2013 WL 5556147, *2 (M.D. Fla. Oct. 8, 2013). “The burden on the resisting

party is to specifically show how the objected-to request is unreasonable, irrelevant, or otherwise

unduly burdensome.” Id

        The five requests at issue here concern specific, concrete allegations contained in the

operative SAC. Defendant’s objections and ongoing refusal to produce documents are baseless.

A.      The Court Should Overrule Defendant’s Objections

        Request No. 3: All Documents and Communications between You and Plaintiffs’

current or former clients since August 1, 2018.

        Defendant’s Supplemental Answer: Objection: not reasonably calculated to lead to

discovery of admissible evidence; seeks Frankel’s private, confidential, and proprietary

information. Chris Frankel’s documents and communications, since August 1, 2018, with persons

and entities who have done business with the plaintiffs, are not discoverable because Frankel

did not share or discuss the plaintiffs’ confidential information with persons or entities who have

done business with the plaintiffs. The plaintiffs have no non-competition or non-solicitation

agreement with Frankel. Frankel has been free to communicate and share documents with persons

and entities who have done business with the plaintiffs, provided he did not communicate or share

documents concerning the plaintiffs’ confidential information, and he did not.

        Reasons to Overrule Objections: The documents requested are reasonably calculated

to lead to the discovery of admissible evidence. The operative SAC states that Defendant

unlawfully used “confidential information obtained from Plaintiffs to destroy their businesses,

abscond with their clients, and unfairly compete Plaintiffs.” (SAC ¶¶ 1). The SAC expressly

alleges that Defendant took and used for his own benefit “[]a July 31, 2018 internal email

regarding Alpine’s fee schedule that included a listing of Alpine’s top-50 accounts by

commission amount.” (SAC, ¶ 41d). Consequently, Defendant’s communications with the

Hurry Parties’ clients are directly relevant to the allegations in the SAC because they will

                                                  3
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 4 of 12 PageID 887




establish the extent to which Defendant used the top-50 account list to solicit clients. See

Downing v. Billy Barnes Enterprises, No. CA 1:12-00435-C, 2013 WL 1857113, at *3 (S.D. Ala.

May 2, 2013) (“Obviously, to determine the relevancy of the information sought by parties

bringing motions to compel, the court takes note of the facts set forth in the complaint.”) (citation

and quotes omitted).

        Defendant’s claim that he “did not share or discuss the plaintiffs’ confidential

information with persons or entities who have done business with the plaintiffs” is of no

consequence because Defendant did not need to share or discuss the Hurry Parties’ Confidential

Information in order to be in breach of contract or liable for misappropriation. Defendant’s

communications with the Hurry Parties’ clients are improper if Defendant used Confidential

Information to facilitate those communications. Only the production of these communications

will yield this information.

        Defendant’s objection on the basis of confidentiality is equally meritless. See McKellips,

305 F.R.D. at 661. There is a confidentiality agreement in place that would enable Defendant to

label proprietary information either “Confidential” or “Attorneys Eyes Only.” See Suntree

Techs., Inc. v. Ecosense Int'l, Inc., 2011 WL 13140727, at *4; Walt Disney Co. v. DeFabiis, 168

F.R.D. at 283 (“only privilege, not confidentiality, is a valid objection under Fed.R.Civ.P.

26(b)”); Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

12903171, at *6 (in ruling on motion to compel, Court ordered a party to produce responsive

confidential documents pursuant to the parties’ confidentiality agreement).

        Defendant’s objections violate the Federal Rules of Civil Procedure and this Court’s

Discovery Handbook, are improper, and should be overruled.

        Request No. 4: All Documents and Communications between You and financial

institutions that currently have or previously had relationships with Plaintiffs since August 1,

2018.

        Defendant’s Supplemental Answer: Objection: not reasonably calculated to lead to

discovery of admissible evidence; seeks Frankel’s private, confidential, proprietary information

                                                 4
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 5 of 12 PageID 888




including his private banking information. Chris Frankel’s documents and communications,

since August 1, 2018, with financial institutions which have done business with the plaintiffs,

are not discoverable because Frankel did not share or discuss the plaintiffs’ confidential

information with financial institutions which have done business with the plaintiffs. Chris

Frankel has had a long term, personal banking relationship with a financial institution which has

also had a relationship with the plaintiffs. Frankel’s documents and communications with this

financial institution concerning Frankel’s account(s) are confidential and not relevant.

       Reasons to Overrule Objections: The documents requested are reasonably calculated

to lead to the discovery of admissible evidence, because the operative SAC states: “Defendant

used Plaintiffs’ Confidential Information to solicit capital and establish financial relations so that

it could make a bid for a broker-dealer in Chicago.” (SAC ¶¶ 30, 51, 62). Consequently,

Defendant’s communications with financial institutions that currently have or previously had

relationships with the Hurry Parties are directly relevant to the allegations in the SAC. See

Downing, No. CA 1:12-00435-C, 2013 WL 1857113, at *3 (S.D. Ala. May 2, 2013)

(“Obviously, to determine the relevancy of the information sought by parties bringing motions to

compel, the court takes note of the facts set forth in the complaint.”).

       Defendant’s claim that he “did not share or discuss the plaintiffs’ confidential

information with persons or entities who have done business with the plaintiffs” is of no

consequence because Defendant did not need to share or discuss the Hurry Parties’ Confidential

Information in order to be in breach of contract or liable for misappropriation. Defendant’s

communications with the Hurry Parties’ financial institutions are improper if Defendant used

Confidential Information to facilitate those communications. Only the production of these

communications will yield this information.

       Defendant’s objection on the basis of confidentiality is equally meritless. See McKellips,

305 F.R.D. at 661. There is a confidentiality agreement in place that would enable Defendant to

label proprietary information either “Confidential” or “Attorneys Eyes Only.” See Suntree

Techs., Inc. v. Ecosense Int'l, Inc., 2011 WL 13140727, at *4; Walt Disney Co. v. DeFabiis, 168

                                                  5
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 6 of 12 PageID 889




F.R.D. at 283 (“only privilege, not confidentiality, is a valid objection under Fed.R.Civ.P.

26(b)”); Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

12903171, at *6 (in ruling on motion to compel, Court ordered a party to produce responsive

confidential documents pursuant to the parties’ confidentiality agreement).

       Defendant’s objections violate the Federal Rules of Civil Procedure and this Court’s

Discovery Handbook, are improper, and should be overruled.

       Request No. 9: All Documents and Communications that pertain to Your attempts,

inquiries, preparations, or desire to purchase any broker-dealer since August 1, 2018.

       Defendant’s Supplemental Answer: Objection: Any communications and documents

concerning Frankel’s attempts, inquiries, preparations, or desire to purchase any broker-dealer

since August 1, 2018, are not reasonably calculated to lead to discovery of admissible evidence,

and proprietary and confidential. Frankel has used no confidential information of the plaintiffs in

contemplating the purchase of any broker-dealer. Chris Frankel knows of no broker-dealer which

the plaintiffs contemplated purchasing before, during, or after Chris Frankel’s employment and

consultant relationship with Alpine. The plaintiffs have no non-competition or non-solicitation

agreement with Frankel. Frankel has been free to contemplate purchasing, or to purchase, any

broker-dealer he may wish to purchase, provided he did not use the plaintiffs’ confidential

information in doing so, and he did not.

       Reasons to Overrule Objections: The documents requested are reasonably calculated

to lead to the discovery of admissible evidence, because the operative SAC clearly states,

“Defendant used Plaintiffs’ Confidential Information to solicit capital and establish financial

relations so that it could make a bid for a broker-dealer in Chicago.” (SAC ¶¶ 30, 51, 62).

Consequently, documents that pertain to Defendant’s attempts, inquiries, preparations, or desire

to purchase any broker-dealer since August 1, 2018 are directly relevant to the allegations in

the SAC. See Downing, No. CA 1:12-00435-C, 2013 WL 1857113, at *3 (S.D. Ala. May 2,

2013) (“Obviously, to determine the relevancy of the information sought by parties bringing

motions to compel, the court takes note of the facts set forth in the complaint.”).

                                                 6
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 7 of 12 PageID 890




       Defendant’s claim that he “has used no confidential information of the plaintiffs in

contemplating the purchase of any broker-dealer” is demonstrably false, because documents

received from Ziv Investment Company – a broker dealer that Defendant sought to purchase – in

response to a document subpoena included Confidential Information that Defendant shared with

Ziv.

       Defendant’s objection on the basis of confidentiality is equally meritless. See McKellips,

305 F.R.D. at 661. There is a confidentiality agreement in place that would enable Defendant to

label proprietary information either “Confidential” or “Attorneys Eyes Only.” See Suntree

Techs., Inc. v. Ecosense Int'l, Inc., 2011 WL 13140727, at *4; Walt Disney Co. v. DeFabiis, 168

F.R.D. at 283 (“only privilege, not confidentiality, is a valid objection under Fed.R.Civ.P.

26(b)”); Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

12903171, at *6 (in ruling on motion to compel, Court ordered a party to produce responsive

confidential documents pursuant to the parties’ confidentiality agreement).

       Defendant’s objections violate the Federal Rules of Civil Procedure and this Court’s

Discovery Handbook, are improper, and should be overruled.

       Request No. 10: All Documents and Communications between You and any broker-

dealers that you have considered purchasing since August 1, 2018.

       Defendant’s Supplemental Answer: Objection: Any communications and documents

between Frankel and any broker-dealers he may have considered purchasing since August 1,

2018, are not reasonably calculated to lead to discovery of admissible evidence, and proprietary

and confidential. Frankel has used no confidential information of the plaintiffs in contemplating

the purchase of any broker-dealer. Chris Frankel knows of no broker dealer which the plaintiffs

contemplated purchasing before, during, or after Chris Frankel’s employment and consultant

relationship with Alpine. The plaintiffs have no non-competition or non-solicitation agreement

with Frankel. Frankel has been free to contemplate purchasing, or to purchase, any broker-dealer

he may wish to purchase, provided he does not use the plaintiffs’ confidential information in

doing so, and he has not done so.

                                                 7
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 8 of 12 PageID 891




       Reasons to Overrule Objections: The documents requested are reasonably calculated

to lead to the discovery of admissible evidence, because the operative SAC clearly states,

“Defendant used Plaintiffs’ Confidential Information to solicit capital and establish financial

relations so that it could make a bid for a broker-dealer in Chicago.” (SAC ¶¶ 30, 51, 62).

Consequently, documents that pertain to Defendant’s attempts, inquiries, preparations, or desire

to purchase any broker-dealer since August 1, 2018 are directly relevant to the allegations in

the SAC. See Downing, No. CA 1:12-00435-C, 2013 WL 1857113, at *3 (S.D. Ala. May 2,

2013) (“Obviously, to determine the relevancy of the information sought by parties bringing

motions to compel, the court takes note of the facts set forth in the complaint.”).

       Defendant’s claim that he “has used no confidential information of the plaintiffs in

contemplating the purchase of any broker-dealer” is demonstrably false, because documents

received from Ziv Investment Company – a broker dealer that Defendant sought to purchase – in

response to a document subpoena included Confidential Information that Defendant shared with

Ziv.

       Defendant’s objection on the basis of confidentiality is equally meritless. See McKellips,

305 F.R.D. at 661. There is a confidentiality agreement in place that would enable Defendant to

label proprietary information either “Confidential” or “Attorneys Eyes Only.” See Suntree

Techs., Inc. v. Ecosense Int'l, Inc., 2011 WL 13140727, at *4; Walt Disney Co. v. DeFabiis, 168

F.R.D. at 283 (“only privilege, not confidentiality, is a valid objection under Fed.R.Civ.P.

26(b)”); Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

12903171, at *6 (in ruling on motion to compel, Court ordered a party to produce responsive

confidential documents pursuant to the parties’ confidentiality agreement).

       Defendant’s objections violate the Federal Rules of Civil Procedure and this Court’s

Discovery Handbook, are improper, and should be overruled.




                                                 8
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 9 of 12 PageID 892




       Request No. 11: All Documents and Communications between You and Ziv Investment

Company since August 1, 2018.

       Defendant’s Supplemental Answer: Objection: Frankel has not discussed or shared

plaintiffs’ confidential information with Ziv Investment Company since (or before) August 1,

2018. Frankel’s communications and any documents shared with Ziv Investment Company since

August 1, 2018, have nothing to do with the plaintiffs, are not reasonably calculated to lead to

discovery of admissible evidence, and are confidential and proprietary to the extent that the

communications may have concerned business or employment opportunities which Frankel has

been considering since August 1, 2018.

       Reasons to Overrule Objections: The documents requested are reasonably calculated

to lead to the discovery of admissible evidence, because the operative SAC clearly states,

“Defendant used Plaintiffs’ Confidential Information to solicit capital and establish financial

relations so that it could make a bid for a broker-dealer in Chicago.” (SAC ¶¶ 30, 51, 62).

Consequently, documents that pertain to Defendant’s attempts, inquiries, preparations, or desire

to purchase Ziv Investment Company—a broker dealer in Chicago—are directly relevant to

the allegations in the SAC. See Downing, No. CA 1:12-00435-C, 2013 WL 1857113, at *3 (S.D.

Ala. May 2, 2013) (“Obviously, to determine the relevancy of the information sought by parties

bringing motions to compel, the court takes note of the facts set forth in the complaint.”).

       Defendant’s claim that he “has not discussed or shared plaintiffs’ confidential

information with Ziv Investment Company” is demonstrably false, because documents received

from Ziv in response to a document subpoena included Confidential Information that Defendant

shared with Ziv.

       Defendant’s objection on the basis of confidentiality is equally meritless. See McKellips,

305 F.R.D. at 661. There is a confidentiality agreement in place that would enable Defendant to

label proprietary information either “Confidential” or “Attorneys Eyes Only.” See Suntree

Techs., Inc. v. Ecosense Int'l, Inc., 2011 WL 13140727, at *4; Walt Disney Co. v. DeFabiis, 168

F.R.D. at 283 (“only privilege, not confidentiality, is a valid objection under Fed.R.Civ.P.

                                                 9
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 10 of 12 PageID 893




 26(b)”); Real Estate Indus. Sols., LLC v. Concepts in Data Mgmt. U.S., Inc., 2012 WL

 12903171, at *6 (in ruling on motion to compel, Court ordered a party to produce responsive

 confidential documents pursuant to the parties’ confidentiality agreement).

        Defendant’s objections violate the Federal Rules of Civil Procedure and this Court’s

 Discovery Handbook, are improper, and should be overruled.

 B.     Defendant Must Pay The Hurry Parties’ Attorneys’ Fees and Costs

        In granting a motion to compel, a court may require the party whose conduct necessitated

 the motion to pay the moving party’s reasonable expenses, including attorneys’ fees. See Fed. R.

 Civ. P. 37(a)(5). “A court must impose attorney’s fees and expenses when compelling discovery

 unless the party was substantially justified in resisting discovery.” Maddow v. Procter &

 Gamble Co., Inc., 107 F.3d 846, 853 (11th Cir. 1997) (emphasis added). “Substantially justified

 means that reasonable people could differ as to the appropriateness of the contested action.” Id.

 (citing Pierce v. Underwood, 487 U.S. 552, 565 (1988)).

        Defendant’s baseless objections and his failure to cure his discovery violations after

 being put on notice demonstrate that his conduct is not “substantially justified.” Based on the

 explicit language of the Federal Rules of Civil Procedure and applicable case law, it is clear that

 reasonable people could not differ on the appropriateness of Defendant’s objections. Because

 Defendant has repeatedly ignored his discovery obligations, he should be required to pay the

 Hurry Parties’ attorneys’ fees.

                                          CONCLUSION

        WHEREFORE, the Hurry Parties respectfully requests that the Court enter an Order (a)

 overruling Defendants’ objections to Request Nos. 3, 4, 9, 10, 11, (b) compelling Defendant to

 serve complete responses to these discovery requests within 14 days of such Order, (c) directing

 Defendant to produce responsive documents to Request Nos. 3, 4, 9, 10, 11 at this time, (d)

 sanctioning Defendant for its conduct under Rule 37(b), and (e) granting any such further relief

 as the Court deems appropriate.



                                                 10
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 11 of 12 PageID 894



 Dated this 3rd day of July 2019

                                    /s/ Jordan Susman
                                    Charles J. Harder, Esq.
                                    Admitted Pro Hac Vice
                                    Jordan Susman, Esq.
                                    Admitted Pro Hac Vice
                                    HARDER LLP
                                    132 South Rodeo Drive, Suite 301
                                    Beverly Hills, CA 90212-2406
                                    Tel: (424) 203-1600
                                    Fax: (424) 203-1601
                                    Email: charder@harderllp.com
                                    Email: jsusman@harderllp.com

                                    -and-

                                    Kenneth G. Turkel, Esq.
                                    Florida Bar No. 867233
                                    Shane B. Vogt, Esq.
                                    Florida Bar No. 0257620
                                    BAJO | CUVA | COHEN | TURKEL
                                    100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602
                                    Tel: (813) 443-2199
                                    Fax: (813) 443-2193
                                    Email: kturkel@bajocuva.com
                                    Email: svogt@bajocuva.com




                                      11
Case 8:18-cv-02869-VMC-CPT Document 92 Filed 07/03/19 Page 12 of 12 PageID 895




                RULES 37(a)(1) and 3.01(g) CERTIFICATION OF COUNSEL

        Pursuant to Rule 37(a)(1), Federal Rules of Civil Procedure, and Rule 3.01(g), Local

 Rules for the Middle District of Florida, Plaintiffs conferred with Defendant in a good faith effort

 to resolve this discovery dispute. However, the parties were unable to reach a resolution


 Dated this 3rd
            5th day of July 2019

                                               /s/ Jordan Susman
                                               Charles J. Harder, Esq.
                                               Admitted Pro Hac Vice
                                               Jordan Susman, Esq.
                                               Admitted Pro Hac Vice
                                               HARDER LLP
                                               132 South Rodeo Drive, Suite 301
                                               Beverly Hills, CA 90212-2406
                                               Tel: (424) 203-1600
                                               Fax: (424) 203-1601
                                               Email: charder@harderllp.com
                                               Email: jsusman@harderllp.com

                                               -and-

                                               Kenneth G. Turkel, Esq.
                                               Florida Bar No. 867233
                                               Shane B. Vogt, Esq.
                                               Florida Bar No. 0257620
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193
                                               Email: kturkel@bajocuva.com
                                               Email: svogt@bajocuva.com


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 3, 2019, the foregoing document was filed with the
 Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                               /s/ Jordan Susman
                                               Attorney

                                                 12
